Filed 7/11/13 In re Pedro N. CA1/5


             NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                  DIVISION FIVE



In re PEDRO N., a Person Coming
Under the Juvenile Court Law.
THE PEOPLE,
         Plaintiff and Respondent,                                       A136452
                   v.
PEDRO N.,                                                                (Sonoma County
                                                                         Super. Ct. No. 35954-J)
         Defendant and Appellant.

         Pedro N. (appellant), a minor, appeals from a dispositional order committing him
to juvenile hall for a period of 180 to 300 days after he admitted to receiving stolen
property. (Pen. Code, § 496, subd. (a); Welf. & Inst. Code, § 602.) Among other things,
we reject appellant’s contention the juvenile court lacked authority to impose an extended
commitment to juvenile hall. We affirm the court’s order but remand for specification of
the maximum length of confinement and appellant’s custody credits toward that
maximum.
                                                  BACKGROUND
         Appellant, born in January 1995, was declared a ward of the court in March 2011,
after he pled no contest to an allegation in a Welfare and Institutions Code section 602,
subdivision (a) petition (602(a) petition) that he committed residential burglary (Pen.
Code, § 459). A second allegation in the petition that he received stolen property (Pen.

                                                             1
Code, § 496, subd. (a)) was dismissed, as was another residential burglary (Pen. Code,
§ 459) allegation in a second 602(a) petition. The juvenile court placed appellant in his
parent’s home and directed him to participate in the Assertive Community Treatment
(ACT) program.
       In July 2011, appellant admitted allegations in a third 602(a) petition that he drove
under the influence of alcohol and without a license (Veh. Code, §§ 12500, subd. (a),
23152, subd. (b).) On July 6, the juvenile court removed appellant from his parent’s
home and placed him at juvenile hall. On July 20, appellant was released from juvenile
hall with orders to participate in several programs (including substance abuse programs)
in addition to the prior ACT referral. On October 20, the juvenile court vacated the
referral to the ACT program and referred appellant to the WRAP1 program, due to
appellant’s ineligibility for funding for the ACT program.
       In November 2011, appellant admitted to violating the conditions of his probation
by leaving home without permission and drinking alcohol, as alleged in a Welfare and
Institutions Code section 777 petition (777 petition). Appellant was directed to continue
to participate in the WRAP program.
       In January 2012, appellant admitted allegations in a new 777 petition that he
violated the conditions of his probation by leaving home without permission, taking
money from his mother’s backpack, being suspended from school due to disruptiveness,
and using alcohol and marijuana. Appellant was directed to continue to participate in the
WRAP program.
       In March 2012, appellant admitted to allegations in a new 777 petition that he
violated the conditions of his probation by leaving home without permission and being
suspended from school due to daily refusal to adhere to the school dress code. Appellant
was directed to continue to participate in the WRAP program and to serve 30 days in
juvenile hall and 30 days on community detention.



1   It appears the “WRAP” program is also referred to as the “Wraparound” program.
                                             2
       In May 2012, appellant admitted allegations in a new 777 petition that he violated
the conditions of his probation by being suspended from school for stealing another
student’s shirt and refusing to follow directions from school staff. The juvenile court
removed appellant from his home, vacated the WRAP referral, and committed appellant
to probation camp.
       On July 6, 2012, the district attorney filed a fourth 602(a) petition, alleging
appellant escaped from camp (Welf. & Inst. Code, § 871, subd. (a)). A supplemental
disposition report stated that, when appellant was home on his first six-hour furlough
from camp, he left home without permission and did not return to camp. On July 24, the
district attorney filed a fifth 602(a) petition, alleging appellant received stolen property
(Pen. Code, § 496, subd. (a)). The supplemental disposition report stated that appellant
and a co-offender were seen abandoning a stolen vehicle.
       Appellant admitted the receiving stolen property allegation, and the escape
allegation was dismissed. In August 2012, appellant was ordered to serve 180 to 300
days in juvenile hall, the “exact time to be determined by [the] Juvenile Hall Director.”
This appeal followed.
                                       DISCUSSION
I. Standard of Review
       “The appellate court reviews a commitment decision for abuse of discretion . . . .
[Citations.]” (In re Angela M. (2003) 111 Cal. App. 4th 1392, 1396.) “An appellate court
will not lightly substitute its decision for that rendered by the juvenile court. We must
indulge all reasonable inferences to support the decision of the juvenile court and will not
disturb its findings when there is substantial evidence to support them. [Citations.]” (In
re Michael D. (1987) 188 Cal. App. 3d 1392, 1395.) However, questions of statutory
interpretation are reviewed de novo. (In re M.C. (2011) 199 Cal. App. 4th 784, 804-805.)
II. The Commitment to Juvenile Hall Was Not Improper
       Appellant contends (1) the juvenile court lacked authority to make an extended
commitment to juvenile hall; (2) the juvenile hall commitment lacked a rehabilitative
purpose; and (3) the juvenile court improperly delegated its sentencing discretion.

                                              3
       A. Propriety of Extended Commitment to Juvenile Hall
       Appellant contends, as a matter of law, the juvenile court lacked authority to
impose an extended commitment to juvenile hall.
       Appellant relies on Welfare and Institutions Code section 730, subdivision (a),2
which authorizes a juvenile court to commit a minor adjudged a ward of the court under
section 602 “to a juvenile home, ranch, camp, or forestry camp. If there is no county
juvenile home, ranch, camp, or forestry camp within the county, the court may commit
the minor to the county juvenile hall.” (Italics added.) “In construing a statute, our role
is to ascertain the Legislature’s intent so as to effectuate the purpose of the law.
[Citation.] In determining intent, we must look first to the words of the statute because
they are the most reliable indicator of legislative intent. [Citation.] If the statutory
language is clear and unambiguous, the plain meaning of the statute governs. [Citation.]”
(People v. Lopez (2003) 31 Cal. 4th 1051, 1056.) Appellant reads section 730,
subdivision (a) as precluding a juvenile hall commitment where, as here, a camp is
available in the county. However, the literal language of the statute merely authorizes
commitments to juvenile hall where the other types of listed facilities are not available in
the county. The statute appears to address a situation where a placement at one of the
listed types of facilities would be more appropriate, but the placement is not available.
Appellant’s construction assumes the Legislature also intended to restrict juvenile hall
placements by implication—that a court may not commit a minor to juvenile hall if one
of the listed placements is available, even if the juvenile hall commitment is the most
appropriate placement for the minor.
       Appellant’s reading of section 730, subdivision (a) as sharply restricting juvenile
hall commitments would be in conflict with section 202, subdivision (e)(4), which
expressly and broadly authorizes the juvenile courts to impose sanctions, including
“[c]ommitment of the minor to a local detention or treatment facility, such as a juvenile
hall, camp, or ranch.” (See Los Angeles County Metropolitan Transportation Authority v.

2 Hereafter, all undesignated section references are to the Welfare and Institutions
Code.
                                               4
Alameda Produce Market, LLC (2011) 52 Cal. 4th 1100, 1106-1107 [“We do not . . .
consider the statutory language in isolation; rather, we look to the statute’s entire
substance in order to determine its scope and purposes. . . . We must harmonize the
statute’s various parts by considering it in the context of the statutory framework as a
whole. [Citation.]”].) Moreover, appellant’s construction of the statute is inconsistent
with the rule that “juvenile placements need not follow any particular order . . . ,
including from the least to the most restrictive.” (In re Eddie M. (2003) 31 Cal. 4th 480,
507 [most restrictive alternative may be ordered before other options are tried].)
       In re Debra A. (1975) 48 Cal. App. 3d 327, 330 (Debra A.), arguably construed
section 730, subdivision (a) as limiting the juvenile court’s discretion to commit a minor
to juvenile hall where other facilities are available. There, the juvenile court imposed
weekend commitments “ ‘in the Juvenile Home, Ranch, Forestry Camp or County
Juvenile Hall, as determined by the probation officer.’ ” (Debra A., at p. 329.) The
Court of Appeal appeared to conclude that section 730, subdivision (a) precluded
commitment of the minor to juvenile hall where the other facilities were available.
(Debra A., at p. 330.) However, we do not read Debra A. as construing section 730,
subdivision (a) to preclude a juvenile hall commitment where the juvenile court has, as in
this case, deemed the other available placements inappropriate. In any event, Debra A.
did not reconcile any such interpretation of section 730, subdivision (a) with the language
of section 202, subdivision (e)(4).
       We also note that appellant fails to cite any authority that a juvenile court may not
order an extended juvenile hall commitment such as the one imposed here. Appellant
cites language in In re Gerald B. (1980) 105 Cal. App. 3d 119, 125, that “it is generally
recognized that there is no legal impediment to the imposition of brief periods of juvenile
hall detention as a condition of probation in section 602 proceedings.” (First italics
added.) However, neither In Gerald B. nor any cases cited therein hold or cite any
authority for the proposition that juvenile courts are prohibited from imposing lengthier
juvenile hall commitments. As noted previously, section 202, subdivision (e)(4) allows
commitment to juvenile hall as a sanction and imposes no limitation on the length of the

                                              5
commitment. We decline to impose any such rigid limitation, which is not present in the
statute. (See In re Greg F. (2012) 55 Cal. 4th 393, 411 [“The statutory scheme governing
juvenile delinquency is designed to give the court ‘maximum flexibility to craft suitable
orders aimed at rehabilitating the particular ward before it.’ [Citation.] Flexibility is the
hallmark of juvenile court law, in both delinquency and dependency interventions.
[Citation.]”].)3
       B. Rehabilitative Purpose
       As to appellant’s contention that the juvenile hall commitment lacked a
rehabilitative purpose, we review the juvenile court’s disposition order in light of the
purpose of the juvenile delinquency laws, which “is twofold: (1) to serve the ‘best
interests’ of the delinquent ward by providing care, treatment, and guidance to
rehabilitate the ward and ‘enable him or her to be a law-abiding and productive member
of his or her family and the community,’ and (2) to ‘provide for the protection and safety
of the public . . . .’ [Citations.]” (In re Charles G. (2004) 115 Cal. App. 4th 608, 614-615;
see also, § 202, subd. (a).) “[T]he 1984 amendments to the juvenile court law reflected
an increased emphasis on punishment as a tool of rehabilitation, and a concern for the
safety of the public. [Citation.]” (In re Asean D. (1993) 14 Cal. App. 4th 467, 473.)
Accordingly, “[m]inors under the jurisdiction of the juvenile court as a consequence of
delinquent conduct shall, in conformity with the interests of public safety and protection,
receive care, treatment, and guidance that is consistent with their best interest, that holds
them accountable for their behavior, and that is appropriate for their circumstances. This
guidance may include punishment that is consistent with the rehabilitative objectives of
this chapter.” (§ 202, subd. (b).) Commitment to juvenile hall is a permissible
“punishment.” (§ 202, subd. (e)(4).)

3   Appellant also points out that the California Code of Regulations defines “ ‘juvenile
hall’ ” as “a county facility designed for the reception and temporary care of minors
detained in accordance with the provisions of this subchapter and the juvenile court law.”
(Cal. Code of Regs., tit. 15, § 1302; italics added.) That definition cannot be read to limit
a juvenile court’s authority to commit a minor to juvenile hall under section 202,
subdivision (e)(4).
                                              6
       In the present case, the juvenile court tried community programs as well as a camp
placement, and appellant’s performance was dismal. There is no dispute that one of
appellant’s main problems is his apparent inability to abstain from alcohol and marijuana,
and the commitment to juvenile hall was calculated to address that obstacle. Thus, the
probation officer’s supplemental disposition report stated that appellant “has told the
[c]ourt over and over again that he wants treatment for his substance abuse issues, but he
has not demonstrated any commitment to sobriety no matter what the intervention for the
greater part of three years. Instead, his substance use has continued unabated and the
minor seems to be well on the road to becoming criminally sophisticated, making him a
danger to both himself and the community, especially when he is under the influence.
This department is well aware that incarceration in Juvenile Hall is not treatment, but
serving time is what the Screening Committee felt was the only appropriate
recommendation at this point. Remaining in custody will give the minor an enforced
period of sobriety during which it is hoped he will reconsider his priorities and what he
wants to do with his life. He can also work toward graduation or his GED, and he can
participate in an independent living program that can help him transition back to the
community when he is released.” In adopting the probation officer’s recommendation,
the juvenile court echoed the report’s reasoning, stating, “[m]aybe the best thing we can
do for you now, Pedro, is give you a period of time where you have to be sober and clean
so you can actually think about what kind of life you can lead. We’ve done all kinds of
things to help, and none of it worked.”4
       At the time of the court’s challenged order, appellant was four months short of his
18th birthday. As he faced the imminent prospect of receiving far harsher consequences
for criminal conduct as an adult, the juvenile court order sought “to avoid the unkind



4  Appellant was ineligible for commitment to the Division of Juvenile Facilities
because the most recently sustained allegation, receiving stolen property (Pen. Code,
§ 496, subd. (a)), is not an offense listed in Welfare and Institutions Code section 707,
subdivision (b) or Penal Code section 290.008. (Welf. & Inst. Code, § 733, subd. (c).)
                                             7
leniency” that may lead a minor to further violations of law. (In re Ricardo M. (1975) 52
Cal. App. 3d 744, 749 (Ricardo M.).)
       Appellant does not dispute that a period of enforced sobriety is in his best interest,
and he does not dispute that the educational opportunities identified by the probation
officer are available at juvenile hall. Appellant’s contention that the disposition lacked a
rehabilitative purpose is without merit.
       C. Delegation Regarding Length of Commitment
       Appellant contends it was impermissible for the juvenile court to delegate
responsibility to the juvenile hall director to determine at what point appellant could be
released within the commitment range set by the court. However, none of appellant’s
cases regarding improper delegation involve the delegation of discretion to determine the
exact length of commitment within a range. For example, in Debra A., supra, 48
Cal.App.3d at page 330, the Court of Appeal held the juvenile court impermissibly
delegated to the probation officer the determination of where the minor would be
committed during each of five weekends. In the present case, the juvenile court
determined the location of the commitment and specified minimum and maximum
number of days of commitment.
       This case is directly analogous to Ricardo M., supra, 52 Cal. App. 3d 744. In that
case, the juvenile court imposed as a probation condition that the minor spend “not less
than 5 nor more than 20 days in juvenile hall, the exact amount of time to be determined
by juvenile hall staff based upon [the minor’s] attitude and cooperation.” (Id. at p. 746.)
The Court of Appeal stated that the juvenile court’s order effectively vested the discretion
in the probation officer, “[s]ince the juvenile hall is under the management and control of
the probation officer.” (Id. at p. 752, citing § 852.) The Court of Appeal then held that
the delegation of authority was permissible. (Ibid.) Appellant does not contend that
Ricardo M. was erroneously decided, and he does not explain why or present authority




                                              8
that the greater length of the commitment at issue in the present case affects the propriety
of the delegation of authority.5
       Appellant also cites various cases and statutory provisions regarding the authority
of the Division of Juvenile Justice6 and its procedures to determine the duration of
confinement of minors committed to the DJJ. (See, e.g., In re A.G. (2011) 193
Cal. App. 4th 791; In re Carlos E. (2005) 127 Cal. App. 4th 1529; §§ 1176, 1766.) As
appellant points out, there is no indication in the record there are any specific procedures
in place to guide the determination of when during the range set by the juvenile court
appellant should be released from juvenile hall. However, appellant fails to explain why
or cite any authority that the absence of express statutory authority and procedures
analogous to those applicable to the DJJ means it was impermissible for the juvenile
court to make the order it made.
       Appellant has not shown that the trial court’s delegation of discretion to release
appellant from juvenile hall after 180 days but before 300 days was impermissible.
III. Maximum Confinement Time and Predisposition Credits
       Appellant contends the trial court erred in failing to specify the maximum
confinement period for his various sustained offenses and in failing to grant him credit
toward that maximum for predisposition time spent in juvenile hall.
       When a juvenile is removed from his or her parent’s physical custody as the result
of a section 602 order of wardship, the juvenile court’s dispositional order must specify
the maximum term of physical confinement, not to exceed the maximum term of
imprisonment that could be imposed on an adult convicted of the same offense or



5  We also agree with In re Ronny P. (2004) 117 Cal. App. 4th 1204, 1206, which upheld
an order confining a minor to a camp for a minimum period of 120 days, with a
maximum term of confinement of four years nine months.
6   In July 2005, the California Youth Authority was renamed the Department of
Corrections and Rehabilitation, Division of Juvenile Justice (DJJ). The Division of
Juvenile Facilities is part of the DJJ. (In re Jose T. (2010) 191 Cal. App. 4th 1142, 1145,
fn. 1.)
                                             9
offenses. (§ 726, subd. (d); see also In re Julian R. (2009) 47 Cal. 4th 487, 497.)7
Physical confinement includes a juvenile hall commitment. (§ 726, subd. (d).)
Moreover, appellant is “entitled to credit against his or her maximum term of
confinement for the time spent in custody before the disposition hearing. [Citations.]”
(In re Emilio C. (2004) 116 Cal. App. 4th 1058, 1067; see also In re Eric J. (1979) 25
Cal. 3d 522, 533-536.)
       Respondent does not dispute the juvenile court was required to specify the
maximum confinement time and credits to be applied toward that maximum. Instead,
respondent argues the court was not required to make an oral pronouncement of the
maximum and asserts that the court “incorporated into the court minutes the probation
officer’s worksheet for determining [the] maximum term of confinement” and appellant’s
credits. Respondent cites to the worksheet, but fails to cite to anywhere in the record
showing that the juvenile court incorporated the worksheet into its order, and this court
has been unable to find any such reference in the record.
       We remand with directions that the juvenile court specify the maximum
confinement time and appellant’s credits to be applied toward that maximum. In making
the specification, the court shall comply with In re Julian R., supra, 47 Cal.4th at pages
497-498.




7  Section 726, subdivision (d) provides in part: “If the minor is removed from the
physical custody of his or her parent or guardian as the result of an order of wardship
made pursuant to Section 602, the order shall specify that the minor may not be held in
physical confinement for a period in excess of the maximum term of imprisonment which
could be imposed upon an adult convicted of the offense or offenses which brought or
continued the minor under the jurisdiction of the juvenile court.”
                                            10
                                     DISPOSITION
      The juvenile court’s order is affirmed. The matter is remanded with directions that
the juvenile court specify the maximum confinement time and appellant’s custody credits
to be applied toward that maximum.




                                               SIMONS, Acting P.J.



We concur.




NEEDHAM, J.




BRUINIERS, J.




                                          11